DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Perahia et al. (U.S. Patent No. 9557173) in view of Zalalutdinov et al. (U.S. Publication No. 20060239635).
Regarding claim 1, Perahia teaches a resonator gyroscope device, the gyroscope device comprising: a resonator (Figs. 2A-2D, 14), wherein the resonator comprises a resonating shell (Fig.3A-3B, 14) coupled to a stem (Fig.3A-3B, 20); at least one optical signal interrogation device (Figs. 2A-2D, 12); and a measurement processor coupled to the at least one optical signal interrogation device; wherein the at least one optical signal interrogation device measures a movement of a standing wave in the resonating shell and the measurement processor outputs rotational data based on the movement measured by the at least one optical signal interrogation device (Column 3, line 34 to column 4, line 2).

Zalalutdinov teaches a sealed vacuum cavity (Fig.3, 380), the resonator (Fig.3, 330) is positioned within the sealed vacuum cavity; at least one light source (Fig.3, 315 and 360) that generates an optical excitation signal directed onto the resonating shell of the resonator (Paragraphs 34-35); a controller coupled to the at least one light source, wherein the controller controls the at least one light source to selectively heat a portion of the resonating shell in a manner that excites the resonating shell into a state of resonance (Paragraphs 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Zalalutdinov’s laser to actuate/drive Perahia’s shell resonator 14 because it is easier to implement, also it would reduce crosstalk between drive and detection as taught by Zalalutdinov.
Regarding claim 2, the combination of Perahia and Zalalutdinov teaches all the features of claim 1 as outlined above, Zalalutdinov further teaches wherein the controller causes the at least one light source to amplitude modulate the optical excitation signal at a resonance frequency of the resonating shell (Paragraph 43).
Regarding claim 4, the combination of Perahia and Zalalutdinov teaches all the features of claim 1 as outlined above, Zalalutdinov further teaches wherein the 
The combination of Perahia and Zalalutdinov is silent about pulse or cycle the optical excitation signal; adjust a wavelength of the optical excitation signal.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the light source to pulse or cycle the optical excitation signal and to adjust a wavelength of the optical excitation signal, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, the combination of Perahia and Zalalutdinov teaches all the features of claim 1 as outlined above, Zalalutdinov further teaches wherein data received from the optical signal interrogation device is utilized to provide feedback by the measurement processor to the controller for adjusting operation of the at least one light source (Paragraph 44).
Regarding claim 6, the combination of Perahia and Zalalutdinov teaches all the features of claim 1 as outlined above, Perahia further teaches wherein the optical signal interrogation device comprises, a vibrometer or an interferometer (Abstract).
Regarding claim 7, the combination of Perahia and Zalalutdinov teaches all the features of claim 1 as outlined above, the combination of Perahia and Zalalutdinov is 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to direct the optical excitation signal into the vacuum cavity by a waveguide coupled to an output of the at least one light source, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, the combination of Perahia and Zalalutdinov teaches all the features of claim 1 as outlined above, the combination of Perahia and Zalalutdinov is silent about wherein the optical excitation signal is split and directed into the vacuum cavity to illuminate the resonating shell at different locations.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to split the optical excitation signal and direct the optical excitation signal into the vacuum cavity to illuminate the resonating shell at different locations, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, the combination of Perahia and Zalalutdinov teaches all the features of claim 1 as outlined above, Zalalutdinov further teachewherein the at least one light source comprises a first light source emitting a first optical excitation signal 
Regarding claim 10, the combination of Perahia and Zalalutdinov teaches all the features of claim 1 as outlined above, the combination of Perahia and Zalalutdinov is silent about wherein the at least one light source is located within the vacuum cavity.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the at least one light source is located within the vacuum cavity, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 11, the combination of Perahia and Zalalutdinov teaches all the features of claim 1 as outlined above, Perahia further teaches wherein the resonator comprises a Micro-Electro- Mechanical Systems (MEMS) resonating shell fabricated from a material comprising one of: Quartz, fused silica, fluoride, calcium fluoride, borosilicate, a lithium-aluminosilicate glass- ceramic, or other forms of glass (Column 3, lines 47-48).
Regarding claim 12, the combination of Perahia and Zalalutdinov teaches all the features of claim 1 as outlined above, Zalalutdinov further teaches wherein the controller adjust application of the optical excitation signal to account for rotation detected by the optical signal interrogation device (Paragraph 44).

Claims 3 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perahia et al. (U.S. Patent No. 9557173) in view of Zalalutdinov et al. (U.S. Publication No. 20060239635) and Lee et al. (U.S. Publication No. 20160069686).
Regarding claim 3, the combination of Perahia and Zalalutdinov teaches all the features of claim 1 as outlined above, Zalalutdinov further teaches wherein the optical excitation signal directed onto the resonating shell is controlled by the controller (Paragraph 44).
Perahia further teaches wherein the optical signal interrogation device (Figs. 2A-2D, 12) measures the movement of the standing wave by measuring movement of one or both of the nodes and anti-nodes (As shown in Fig.2A, laser vibrometers 12 measures vibration at position of nodes and anti-nodes).
The combination of Perahia and Zalalutdinov is silent about form a standing wave in the resonating shell having nodes and anti-nodes.
Lee teaches form a standing wave in the resonating shell having nodes and anti-nodes (Paragraphs 77 and 80).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form nodes and anti-nodes in the combination of Perahia and Zalalutdinov because vibration amplitude is highest at nodes and anti-nodes, it would increase accuracy of Perahia and Zalalutdinov’s device by measuring vibrations at nodes and anti-nodes.
Regarding claim 13, Perahia teaches a method for excitation of resonance in a resonator gyroscope, the method comprising: measuring a motion of one or both of the 
Perahia is silent about the method is for optical excitation of acoustic resonance, heating a resonating shell of a resonator by applying a light beam directed onto the resonating shell, wherein the light beam has an optical wavelength absorbed by the resonating shell, and wherein the resonator is located within a vacuum cavity; producing a fundamental resonance in the resonating shell by controlling the light beam, wherein the fundamental resonance generates a standing wave in the resonating shell having a node and anti-node.
Zalalutdinov teaches the method is for optical excitation of acoustic resonance (Paragraph 31), heating a resonating shell of a resonator by applying a light beam (Paragraphs 34-35) directed onto the resonating shell (Fig.3, 330), wherein the light beam has an optical wavelength absorbed by the resonating shell (Paragraphs 34-36), and wherein the resonator is located within a vacuum cavity (Fig.3, 380); producing a fundamental resonance in the resonating shell by controlling the light beam (Paragraphs 34-36).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Zalalutdinov’s laser to actuate/drive Perahia’s shell resonator 14 because it is easier to implement, also it would reduce crosstalk between drive and detection as taught by Zalalutdinov.

Lee teaches the fundamental resonance generates a standing wave in the resonating shell having a node and anti-node (Paragraphs 77 and 80).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form nodes and anti-nodes in the combination of Perahia and Zalalutdinov because vibration amplitude is highest at nodes and anti-nodes, it would increase accuracy of Perahia and Zalalutdinov’s device by measuring vibrations at nodes and anti-nodes.
Regarding claim 14, the combination of Perahia, Zalalutdinov and Lee teaches all the features of claim 13 as outlined above, Zalalutdinov further teaches utilizing the light beam directed onto the resonating shell (Paragraph 44).
Perahia further teaches measuring the movement of the standing wave by measuring movement of one or both of the nodes and anti-nodes (As shown in Fig.2A, laser vibrometers 12 measures vibration at position of nodes and anti-nodes).
The combination of Perahia and Zalalutdinov is silent about form a standing wave in the resonating shell having nodes and anti-nodes.
Lee teaches form a standing wave in the resonating shell having nodes and anti-nodes (Paragraphs 77 and 80).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form nodes and anti-nodes in the combination of Perahia and Zalalutdinov because vibration amplitude is highest at nodes and anti-
Regarding claim 15, the combination of Perahia, Zalalutdinov and Lee teaches all the features of claim 13 as outlined above, Zalalutdinov further teaches modulating the light beam at a resonance frequency of the resonating shell (Paragraph 43).
Regarding claim 16, the combination of Perahia, Zalalutdinov and Lee teaches all the features of claim 13 as outlined above, the combination of Perahia and Zalalutdinov is silent about directing the light beam into the vacuum cavity by utilizing a waveguide coupled to an output of a light source generating the light beam.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to direct the light beam into the vacuum cavity by utilizing a waveguide coupled to an output of a light source generating the light beam, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, the combination of Perahia, Zalalutdinov and Lee teaches all the features of claim 13 as outlined above, the combination of Perahia and Zalalutdinov is silent about generating the light beam from at least one light source located within the vacuum cavity.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to generate the light beam from at least one light source located within the vacuum cavity, since it has been held to be within the general KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18, the combination of Perahia, Zalalutdinov and Lee teaches all the features of claim 13 as outlined above, the combination of Perahia and Zalalutdinov is silent about splitting the light beam; and directing the light beam into the vacuum cavity to illuminate the resonating shell at different locations.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to split the light beam; and direct the light beam into the vacuum cavity to illuminate the resonating shell at different locations, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19, the combination of Perahia, Zalalutdinov and Lee teaches all the features of claim 13 as outlined above, Perahia further teaches wherein the resonator comprises a Micro-Electro-Mechanical Systems (MEMS) resonating shell fabricated from a material comprising one of: Quartz, fused silica, fluoride, calcium fluoride, borosilicate, a lithium-aluminosilicate glass-ceramic, or other forms of glass (Column 3, lines 47-48).
Regarding claim 20, the combination of Perahia, Zalalutdinov and Lee teaches all the features of claim 13 as outlined above, Perahia further teaches wherein measuring a motion of one or both of the node or anti- node to measure a rotation of the standing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIN Y ZHONG/           Primary Examiner, Art Unit 2861